Citation Nr: 0722400	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  04-02 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for service-connected 
degenerative joint disease of the base of the second and 
third metacarpals of the left hand, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board remand of June 2006.  This matter 
was originally on appeal from a May 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The medical evidence does not show that the veteran's 
service-connected degenerative joint disease of the base of 
the second and third metacarpals of the left hand is 
productive of limitation of motion of the thumb or ankylosis 
of the wrist.  


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
20 percent for service-connected degenerative joint disease 
of the base of the second and third metacarpals of the left 
hand have not been met or approximated.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 
Diagnostic Code 5299-5223 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 and Board Remand

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in July 2006, the 
Appeals Management Center (AMC) advised the veteran of what 
the evidence must show to establish entitlement to an 
increased rating for his service-connected degenerative joint 
disease of the base of the second and third metacarpals of 
the left hand.  The AMC also advised the veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the veteran in procuring the evidence relevant 
to the claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  The AMC also requested that 
the veteran send any evidence in his possession that 
pertained to the claim and informed him of the effective date 
element of a service connection claim.

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist.  The veteran has been provided with a VA 
examination and has not made the RO or the Board aware of any 
other evidence relevant to his appeal.  No further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. § 4.1 
(2006).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2006).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2006).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2006).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2006).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use." DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. 
§ 4.40 (2006).

The ratings criteria for limitation of motion of single or 
multiple digits of the hand were changed during the course of 
this appeal.  When the regulations concerning entitlement to 
an increased rating are changed during the course of an 
appeal, the veteran is entitled to resolution of his or her 
claim under the criteria that are more to his or her 
advantage.  VAOPGCPREC 3-00.  The old criteria may be applied 
for the full period of the appeal.  The new rating criteria, 
however, may only be applied to the period of time after 
their effective date.  Id.  The statement of the case, dated 
in December 2003, shows that the RO considered the veteran's 
left hand disability under both the old and new rating 
criteria.  

The veteran's degenerative joint disease of the base of the 
second and third metacarpals of the left hand is currently 
rated as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5223 (2006).  A hyphenated diagnostic 
code, such as that employed here, is used when a rating 
pursuant to one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned.  38 C.F.R. § 4.27 (2006).  If the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  Id.    

When an unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be "built-up" as follows: The first 2 digits 
will be selected from that part of the schedule most closely 
identifying the part or system of the body involved; the last 
2 digits will be "99" for all unlisted conditions.  The 
veteran's disability has been rated analogous to Diagnostic 
Code 5223 because that code is assigned for favorable 
ankylosis of two digits of one hand. 

Both the old and new versions of Diagnostic Code 5223 provide 
for a rating of 30 percent when the thumb and any other 
finger of the dominant hand are favorably ankylosed.  38 
C.F.R. § 4.71a, Diagnostic Code 5223 (2002) and (2006).   

The Board has reviewed a May 2003 VA examination report and a 
report from a private orthopaedic surgeon, Dr. A.S., dated in 
September 2003.  Neither of these reports, however, reflect 
that the veteran's service-connected left hand disability has 
rendered his thumb immobile.  Although Dr. A.S. stated that 
the veteran had pain when he moved the proximal 
interphalangeal (PIP) joint of his thumb, he reported that 
the veteran had symmetric range of motion when compared with 
the opposite side.  Thus, the report from Dr. A.S. does not 
show ankylosis of the left thumb.  The VA examination report 
also provides no basis for a higher based on ankylosis of the 
thumb and other digits.  That report was negative for 
references of limitation of motion of the thumb.

The Board has also considered the ratings criteria for 
limitation of motion of the wrist because pain and discomfort 
in the left wrist has been associated with the service-
connected disability.  A 30 percent rating for a wrist 
disability requires favorable ankylosis of the wrist in 20 to 
30 degrees of dorsiflexion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5214 (2006).  For VA compensation 
purposes, normal range of motion in the wrist is to 70 
degrees dorsiflexion, 80 degrees palmar flexion, 80 degrees 
forearm pronation, 85 degrees forearm supination, 45 degrees 
ulnar deviation, and 20 degrees radial deviation.  38 C.F.R. 
§ 4.71, Plate I (2006).  

In the VA examination report, Dr. G. reported that in the 
left wrist dorsiflexion was to 30 degrees, palmar flexion to 
35 degrees, and radial and ulnar deviation to 15 degrees.  
Dr. G. stated that these values represented a marked 
reduction in the range of motion in the left wrist.  The 
veteran's private physician, Dr. A.S. found dorsiflexion, 
palmar flexion, pronation, and supination in the left wrist 
to be to 50, 55, 80, and 80 degrees respectively.  

Neither the VA examination report nor the examination report 
from Dr. A.S. provide a basis for the higher rating based on 
limitation of motion of the wrist.  While the evidence showed 
that the veteran had diminished range of motion in the wrist, 
the evidence did not show any ankylosis.  As no ankylosis of 
the left wrist is shown, the criteria for a rating in excess 
of 20 percent have not been met and it would not be 
advantageous to rate the veteran's disability based on 
limitation of motion of the wrist.    

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected degenerative joint 
disease of the base of the second and third metacarpals of 
the left hand causes marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent period of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Moreover, the 
veteran has not raised such an issue.  The Board emphasizes 
that the percentage ratings assigned by the VA Schedule for 
Rating Disabilities represent the average impairment in 
earning capacity resulting from a service-connected 
disability.  38 C.F.R. § 4.1 (2006).  In the instant case, to 
the extent that the veteran's service-connected degenerative 
joint disease of the base of the second and third metacarpals 
of the left hand interferes with his employability, the 
currently assigned rating adequately contemplates such 
interference, and there is no evidentiary basis in the record 
for a higher rating on an extraschedular basis.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2006) 
for assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).
 








ORDER

An increased rating for service-connected degenerative joint 
disease of the base of the second and third metacarpals of 
the left hand, currently evaluated as 20 percent disabling, 
is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


